Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Election/Restrictions
Claim 1 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-21, directed to the allowable process of claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Applicant’s arguments filed with the pre-appeal brief are persuasive, therefore the rejection of claims 1, 18,  31,  and 33 are withdrawn over 35 USC 112(b).  
Regarding claims 1 and 26, no prior art teaches a method of physical vapor deposition depositing a color-providing layer, directly or indirectly, on the surface to be coated, the color-providing layer being formed to have a roughness, coloration, and gloss, depending on the first desired roughness profile and sufficient to impart a desired level of warmness or coolness for the trim component, wherein the color-providing layer includes first and second major surfaces, the first surface being closer to the substrate than the second surface, wherein the color-providing layer is formed to have a second desired roughness profile for the second surface thereof, and wherein the first and second desired roughness profiles are different from one another.
Regarding claim 18, no prior art teaches a method of physical vapor deposition depositing a color-providing layer, directly or indirectly, on the surface to be coated, the color-providing layer being formed to have a roughness, coloration, and gloss, depending on the first desired roughness profile and sufficient to impart a desired level of warmness or coolness for the trim component, wherein the color-providing layer includes first and second major surfaces, the first surface being closer to the substrate than the second surface, wherein the color-providing layer is formed to have a second desired roughness profile for the second surface thereof, wherein a first stratum of the color-providing layer is deposited so as to level the surface to be coated, and wherein a second stratum of the color-providing layer is provided over the first stratum and is deposited so as to impart the second desired roughness profile to the color-providing layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.